Title: General Orders, 7 October 1780
From: Washington, George
To: 


                  
                     Head Quarters Paramus Saturday October 7th
                        1780
                     Parole Asia
                     Countersigns Brave; Best.
                     Watchword, Be, Ready
                  
                  For the day TomorrowBrigadier General
                     PattersonLieutenant Colonel FurnaldMajor PriorBrigade Major AshleyIf tomorrow is fair the General and Assemblé will beat, the
                     baggage file off and the Army march at the same time as this morning—The Van
                     under command of the new and the rear Guard under command of the New, and the
                     rear Guard under Command of the old officers of the day will parade in the
                     Hackensack road where the Totowa road branches off.
                  The Connecticutt Division will mount the necessary Picquets on the
                     right: Baron Steuben’s on the left: General Howe’s a Sub and twenty at Head
                     quarters, the same in the rear on the Totowa road; a Corporal and six at the
                     Quarter Master General’s and the same Number at the Adjutant General’s.
               